Citation Nr: 1637230	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-30 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This case was remanded in June 2012, October 2014, and January 2016 for additional development.  For the reasons discussed below, the Board finds that there was substantial compliance with the remand orders on the issue of entitlement to service connection for hypertension.

The issue of entitlement to service connection for a cervical spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is not clear and unmistakable evidence the Veteran had hypertension prior to his entry to service; hypertension was not present during the Veteran's service, did not manifest within one year of discharge from service and currently diagnosed hypertension did not develop as a result of any incident during service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In regard to the Veteran's claim for hypertension, the Board finds that there was substantial compliance with the mandates of the Board's January 2016 remand order.  Specifically, an adequate VA opinion on the etiology of the Veteran's hypertension was obtained from a new VA examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board may proceed to adjudicate the appeal.

II.  Analysis

The Board has thoroughly reviewed all the evidence of record.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Pursuant to VA laws and regulations, hypertensive vascular disease is defined either as hypertension or as isolated systolic hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7.101.  Hypertension is defined as diastolic blood pressure predominately 90 mm or greater, and isolated systolic hypertension is defined as systolic blood pressure predominately 160 mm or greater, with a diastolic blood pressure of less than 90 mm.  Under Diagnostic Code 7101, hypertension or isolated systolic hypertension must he confirmed by blood pressure readings taken two or more times on at least three different days and is rated according to a range of diastolic pressure levels.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

The Veteran has been diagnosed with hypertension, satisfying the first element of a service connection claim.  A June 2005 statement from his private physician indicates the Veteran has high blood pressure and is being treated with Lisinopril.  A December 2006 VA examination report indicates the Veteran has essential hypertension.  

In regard to a nexus between the Veteran's hypertension and service, he asserts that he had hypertensive symptoms, without an underlying diagnosis of hypertension, proximate to his entry into service.  

The December 2006 VA examination report reflects that the Veteran reported he was diagnosed with essential hypertension when he was 18 and a half.  He stated he was refused for the draft because his blood pressure was elevated.  Nine months later, he received a letter to report back for re-examination for blood pressure only.  His blood pressure was above 140 systolic and he was approved for enlistment.  He stated he had been prescribed medication for hypertension for the past 10 years.

A November 1966 pre-induction report of medical history indicates the Veteran noted he had a history of high blood pressure.  A January 1967 pre-induction examination report noted the Veteran had blood pressure of 138/78.  An April 25, 1967 service treatment record reflects that the Veteran reported having chest pain of more than three months duration.  The record noted the Veteran stated he had a history of "hypertension" prior to entry to service.  On examination, he had blood pressure of 142/100.  An April 26, 1967 follow up service treatment record noted that no abnormality was found.  He had blood pressure of 130/78.  The assessment was no disease.

Under pertinent law and regulations, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  When no preexisting condition is noted upon entry, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  If the presumption of soundness applies, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Id. at 1096; 38 U.S.C.A. § 1111.

Although the Veteran reported a history of high blood pressure, his pre-induction examination report indicates his blood pressure was normal.  No hypertension was noted on the examination for entrance into service.  Therefore, the Veteran is presumed to have been sound upon entry.  The Board finds that there is not clear and unmistakable evidence that hypertension existed prior to service.  Although the Veteran reported having a history of hypertension, there is no evidence he had hypertension at the time he entered active duty service.  The Veteran's blood pressure was normal at the time of his pre-induction examination.  He had one elevated blood pressure reading in service.  Additionally, a diagnosis of hypertension was not made in service or within the first post-service year.

There are several VA opinions of record.  The Veteran had a VA examination in December 2006.  However, the examiner did not have the claims file to review.  Therefore, the VA examination is inadequate and the findings have no probative value.

In a July 2012 VA examination, the VA examiner opined that the Veteran had hypertension prior to entering military service, but his hypertension was not aggravated by service.  However, the VA examiner did not explain how he diagnosed preservice hypertension.  Therefore, the VA examination is inadequate and has no probative value.  

In a December 2014 VA examination report, the examiner found that based on medical evidence, there was no reason for him to conclude that hypertension clearly and unmistakably pre-existed service.  The VA examiner noted that the diagnosis of hypertension required 3 readings of elevated blood pressures with systolic over 160 and diastolic over 90.  There was no evidence of multiple readings of elevated blood pressures prior to enlistment, so no diagnosis of hypertension could be made.  The December 2014 VA examiner provided an inadequate rationale as to whether the Veteran's hypertension had its onset in service.  The examiner essentially concluded that based on a lack of documentation of diagnosis in the service treatment records, there was no nexus between current hypertension in service.  As the rationale is inadequate, the opinion as to the etiology of the Veteran's hypertension has no probative value. 

In a February 2016 opinion, the VA examiner opined that it is less likely that the Veteran's current hypertension had its causal origin in active service.  The clinician noted that the Veteran had a single elevated blood pressure reading, but there was no evidence of recurrent blood pressures afterwards while in service.  Therefore, a diagnosis of hypertension cannot be made while he was in active duty.  The VA examiner noted the Veteran was complaining of chest pain during the time of the single elevated blood pressure reading.  The examiner stated that while in military service, the Veteran had blood pressure of 142/100 on April 26, 1967, and blood pressure of 130/78 on April 26, 1967, which was normal.  The examiner noted that pain and other stress can be a cause of transient mildly elevated blood pressure, but such elevation is only transient; and does not result in the development of hypertension.  There is no evidence that any stress factors that occurred in service resulted in or aggravated the current hypertension.  Furthermore, he was started on treatment for hypertension in 1996, many years after leaving service, so it is less likely that the hypertension occurred within the first year of leaving service.  The VA examiner also noted that there were no other repeated elevated blood pressure readings noted in service records and he was not placed on any treatment for high blood pressure in service.  As the February 2016 VA examiner provided a thorough rationale for the opinion, based on the evidence of record, the Board finds the opinion to be highly probative.

The Veteran has asserted that he has hypertension that began or was aggravated by service.  Although a lay person may be competent to report the etiology of or diagnose a disability, hypertension is not the type of disorder which is susceptible to lay opinion concerning etiology or diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, even if the Veteran were competent to provide an opinion, the Board finds that Veteran's opinion is less probative than that of the February 2016 VA examiner who has education, training and experience in evaluating the etiology of hypertension. 

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for hypertension.  Although the Veteran asserts that he had symptoms of hypertension prior to service, the blood pressure noted in his pre-induction examination report was normal.  The Board finds that there is no clear and unmistakable evidence the Veteran had hypertension prior to service.  The Veteran had one elevated blood pressure reading in service.  The February 2016 VA examiner found that it was less likely than not that the Veteran's current hypertension had its causal origin in service.  As the February 2016 VA examiner provided a full rationale for the opinion, the Board finds it to be highly probative.  The Veteran was not diagnosed with hypertension until the 1990s, many years after his discharge from service.  The evidence does not show the Veteran had hypertension within one year of his discharge from service.  Accordingly, the Board finds that the preponderance of the evidence is against the  claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

In regard to the Veteran's claim for entitlement to service connection for a cervical spine disability, the Board finds that there has not been substantial compliance with the Board's remand orders.  In the January 2016 remand, the Agency of Original Jurisdiction (AOJ) was instructed to obtain an opinion from a physician other than the one who authored the 2014 and 2015 opinions in concert with the Board's previous remand of October 2014.  In March 2016, an opinion was obtained from the same physician who provided the previous opinion.  Moreover, the new opinion is inadequate.  In response to the question, the VA physician stated, "I had answered this question in the past!  Please read the previous C&P exams!  My answer is the same."  The rationale provided regarding the cervical spine was identical to the rationale in the previous opinion of record.  The VA physician added a new rationale relating to the lumbosacral spine, but did not specifically address the questions asked regarding the cervical spine.  As the March 2016 opinion is from the same VA physician who provided the previous opinion, and the rationale is inadequate, the opinion does not comply with the Board's remand orders and the claim must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Provide the virtual claims file to a new VA examiner, other than the one who authored the 2014, 2015, and 2016 opinions, for the purpose of determining the etiology of the Veteran's cervical spine disability.

The VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the  documented (i) stenosis, (ii)  degenerative disc disease, and (iii) scoliosis, had causal origins in active service, to include the documented motor vehicle trauma of 1968.  See February 2005 CT scan of cervical spine indicating degenerative changes, scoliosis, and stenosis.

The VA examiner should provide an opinion as to whether the Veteran's stenosis is congenital in nature with a complete rationale.  The examiner should specifically reference the medical literature submitted by the Veteran's representative in which stenosis is suggested to potentially be resultant from trauma after a period of latency.  See December 2015 Appellant Brief.  The VA examiner should also review the January 2005 magnetic resonance imaging (MRI) test which noted the Veteran's spinal canal was of normal size and configuration.  No cervical stenosis was found at that time.  

The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a cervical spine disability.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


